DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GEICO GENERAL INSURANCE COMPANY,
                          Appellant,

                                    v.

          CARE MEDICAL CENTER a/a/o JOANNE MULLIN,
                          Appellee.

                              No. 4D21-456

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case Nos. CONO18-201 and
CACE20-3101.

   Michael A. Rosenberg, Thomas L. Hunker and Peter Weinstein of Cole,
Scott & Kissane, P.A., Plantation, for appellant.

   Chad A. Barr and Dalton L. Gray of Chad A. Barr, P.A., Altamonte
Springs, for appellee.

PER CURIAM.

  Affirmed. See Geico Indem. Co. v. Muransky Chiropractic, P.A., No.
4D21-0457 (Fla. 4th DCA June 24, 2021).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.